                  Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 1 of 12




       1   Linda M. Dardarian (SBN 131001)
           ldardarian@gbdhlegal.com
       2   Andrew P. Lee (SBN 245903)
           alee@gbdhlegal.com
       3   Beth Holtzman (SBN 316400)
           bholtzman@gbdhlegal.com
       4   GOLDSTEIN, BORGEN, DARDARIAN & HO
           300 Lakeside Drive, Suite 1000
       5   Oakland, CA 94612
           Tel: (510) 763-9800
       6   Fax: (510) 835-1417

       7   Timothy P. Fox (SBN 157750)
           tfox@creeclaw.org
       8   CIVIL RIGHTS EDUCATION AND
             ENFORCEMENT CENTER
       9   1245 E. Colfax Avenue, Suite 400
           Denver, CO 80218
     10    Tel: (303) 757-7901
     11    Attorneys for Plaintiff and the Settlement Class
     12                                  UNITED STATES DISTRICT COURT
     13                               NORTHERN DISTRICT OF CALIFORNIA
     14                                            SAN JOSE DIVISION
     15    ARTIE LASHBROOK, on behalf of himself and all CLASS ACTION
           others similarly situated,
     16                                                  Case No.: 5:20-cv-01236-NC
                   Plaintiff,
     17                                                  DECLARATION OF STUART
           vs.                                           KIRKPATRICK IN SUPPORT OF JOINT
     18                                                  MOTION FOR FINAL APPROVAL OF
           CITY OF SAN JOSE,                             CLASS ACTION SETTLEMENT AND
     19                                                  STATEMENT OF COMPLIANCE WITH
                   Defendant.                            NOTICE REQUIREMENTS
     20
                                                                  Date:     September 2, 2020
     21                                                           Time:     1:00 p.m.
                                                                  Dept:     Courtroom 5
     22                                                           Before:   Hon. Nathanael M. Cousins
     23

     24

     25

     26

     27

     28

                   DECL. OF STUART KIRKPATRICK IN SUPP. OF MOT. FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                    CASE NO. 5:20-CV-01236-NC
788467.6
                  Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 2 of 12




       1          I, Stuart Kirkpatrick, declare as follows:

       2          1.      I am over 18 years of age. The statements set forth in this declaration are made of my

       3   own personal knowledge and if called as a witness, I could and would testify competently thereto.

       4          2.      I am a paralegal with the law firm Goldstein, Borgen, Dardarian & Ho in Oakland,

       5   California.

       6          3.      Following the Court’s May 27, 2020 Order Granting Preliminary Approval of Class

       7   Action Settlement (ECF No. 14), I was directed by attorney Linda M. Dardarian, a partner of

       8   Goldstein, Borgen, Dardarian & Ho and my supervisor on this case, to contact the thirty-three

       9   disability rights organizations listed in Exhibit E of the Consent Decree, in preparation for serving each
     10    of them a Notice of Proposed Settlement of Class Action Lawsuit in the form of ECF No.10-1, Exhibit
     11    C, which is the Notice that the Court approved in its Order Granting Preliminary Approval of Class
     12    Action Settlement. The Court’s Order Granting Preliminary Approval of Class Action Settlement
     13    required the distribution of the Notice to these identified organizations within ten (10) days after entry
     14    of the Order Granting Preliminary Approval, or by no later than June 8, 2020.
     15           4.      Pursuant to paragraph 15.4(d) of the Consent Decree, and Paragraph 12(a) of the Order
     16    Granting Preliminary Approval of Class Action Settlement, on Monday, June 8, 2020 (the first
     17    business day occurring ten days after the entry of the Court’s Order), I served the thirty-three
     18    organizations the Notice of Settlement by email. Attached hereto as Exhibit A is a chart outlining
     19    each organization and the method of transmittal for the Notice of Settlement. A true and correct
     20    sample of one of the Notice emails, with the transmitted Notice, is attached hereto as Exhibit B. Aside
     21    from the email addresses and names of the recipients, this sample email is identical to all of the thirty-
     22    two others I sent by email on June 8, 2020.
     23           5.      I requested that each recipient of my June 8, 2020 email reply with a confirmation of
     24    receipt, but only ten organizations responded throughout the next week. On August 6, 2020, I sent an
     25    additional email to each of the thirty-three organizations who had not confirmed receipt, asking them
     26    to confirm that they received my original June 8th email. On August 11, 2020, I placed phone calls to
     27    each organization that had not confirmed receipt, and did so twice more, on August 19 and August 26,
     28
                                                               1
                   DECL. OF STUART KIRKPATRICK IN SUPP. OF MOT. FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                    CASE NO. 5:20-CV-01236-NC
788467.6
                  Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 3 of 12




       1   2020. Twenty additional organizations responded to confirm receipt of the Notice I emailed them on

       2   June 8th. None of the Notice emails to the three organizations who did not confirm receipt were

       3   returned as undeliverable. Based on my experience, I understand that to mean that the emails were

       4   received, and Notice distribution was effectuated.

       5          I declare under penalty of perjury under the laws of the United States and the State of

       6   California that the foregoing is true and correct. This Declaration is executed in Oakland, California

       7   on August 28, 2020.

       8

       9
     10                                                Stuart Kirkpatrick
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                                2
                   DECL. OF STUART KIRKPATRICK IN SUPP. OF MOT. FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                    CASE NO. 5:20-CV-01236-NC
788467.6
Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 4 of 12




                Exhibit A
                               Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 5 of 12


               Organization                                      Notes on Recipient Name                            Recipient Email(s)             Confirmed receipt of PDF notice?

Bay Area Association of Disabled Sailors    Kathi Pugh                                                 kathipugh@gmail.com                       6/10/2020
Bay Area Outreach and Recreation
Program (BORP)                              Rick Smith- Executive Director                             rick@borp.org                             8/6/2020
                                            Kathleen Barajas- President                                kdbarajas@icloud.com
Californians for Disability Rights          Susan Chandler- Treasurer                                  barnonhill@aol.com                        8/7/2020

 California Foundation for Independent                                                                 christina@cfilc.org;
Living Centers (Sacramento)                 Christina Mills- Executive Director                        jackie@cfilc.org                          8/6/2020

Center for Independent Living – Berkeley Thomas Gregory- Deputy Director                               info@thecil.org                           8/11/20- via phone (Jocelyn)

Center for Independence of Individuals
with Disabilities (CID, San Mateo)          Donna Reed- Executive Director                             donnar@cidsanmateo.org

 Central Coast Center for Independent
Living (CCCIL, Monterey, San Benito, and
Santa Cruz Counties)                                                                                   info@cccil.org
 Community Resources for Independent                                                                   ‎info@crilhayward.org;
Living (CRIL, Hayward)                      P. Michael Galvan- Executive Director                       michael.galvan@crilhayward.org           8/6/2020




 Disability Action Center (DAC)(Chico)      Evan Levang                                                evan@actionctr.org
 Disability Services and Legal Center
(DSLC)                                      Adam Brown- Executive Director                             asbrown@mydslc.org                        8/19/2020

FREED Center for Independent Living    Carly Pacheco- Deputy Director                                  carly@freed.org                           8/26/2020
Independent Living Resource Center San Lana Nieves- Executive Director;                                lana@ilrcsf.org;
Francisco (ILRCSF)                     Brandie Sendziak- Legal Services                                brandie@ilrcsf.org                        8/7/2020

 Independent Living Resources of Solano
& Contra Costa Counties (ILR)               Lisa Hicks- Independent Living Coordinator                 lhicks@ilrscc.org                         8/26/2020- on the phone
 Marin Center for Independent Living
(MCIL)                                      Maurice Pollard- Information and Assistance Navigator      maurice@marincil.org                      8/19/20- on the phone
 Placer Independent Resource Services
(PIRS)                                      Tink Miller- Executive Director                            tmiller@pirs.org                          6/8/2020
 Resources for Independence Central
Valley (RICV)                               Suzanna Gamez- Executive Director                          sgamez@ricv.org                           8/6/2020
 Resources for Independent Living (RIL,
Sacramento)                                 April Wick                                                 aprilw@ril-sacramento.org                 6/8/2020
 Silicon Valley Independent Living Center
(SVILC)                                                                                                info@svilc.org                            8/12/2020

Tri-County Independent Living (TCIL)        Donalyn Sjostrand- Executive Director                      donalyn@tilinet.org                       8/6/2020
Paralyzed Veterans of America,
Sacramento National Service Office          Alice Borja                                                aliceb@pva.org                            6/8/2020
Paralyzed Veterans of America, Bay Area
& Western Chapter                           Kory Amaral- Executive Director                            amaral@bawpva.org                         6/8/2020
United Spinal San Francisco Bay Area        Troy- head of Bay Area Chapter; no last name provided by   meetings@sciactivenetwork.org;
Chapter                                     predecessor Matthew Tilford                                Troy@sciactivenetwork.org                 8/6/2020
NorCal SCI – Northern California Chapter
of United Spinal.                           Franklin Elieh- co-counder                                 franklin@norcalsci.org                    6/11/2020
                                            Melinda Bird                                               melinda.bird@disabilityrightsca.org
                                            Christian Abasto                                           christian.abasto@disabilityrightsca.org
Disability Rights California                Sam Marks                                                  sam.marks@disabilityrightsca.org          6/8/2020
                                            Lisa Newstrom- Managing Attny, Santa Clara County Office   LNewstrom@baylegal.org
Bay Area Legal Aid                          Ariella Hyman- Director of Program                         AHyman@baylegal.org                       8/6/2020

North Bay Regional Center                   Danielle Bernardo, Assistant to the Director               danielleb@nbrc.net                        8/20/2020
Regional Center for the East Bay            Michi Toy- Executive Assistant to the Director             mtoy@rceb.org                             8/26/2020- on the phone
Golden Gate Regional Center                 Kathryn Carpenter- Executive Assisstant to ED              kcarpenter@ggrc.org                       8/26/2020- on the phone
Alta Regional Center (Sacramento)           Lisa West                                                  lwest@altaregional.org                    8/6/2020
                                            Heather Flores- ED                                         hflores@cvrc.org
Central Valley Regional Center              Ed Araim- Director of Operations                           earaim@cvrc.org                           8/6/2020
American Association of People with
Disabilities                                Jasmin Bailey                                              jbailey@aapd.com                          6/8/2020
                                            info@easterseals.com




                                                                                                       left v/m; sent email to
Easter Seals                                                                                           CustomerService@ESNorCal.org              6/8/2020

United Cerebral Palsy of the Golden Gate Barry Gardin- Board President                                 b.gardin@hotmail.com                      6/8/2020
Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 6 of 12




                Exhibit B
                     Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 7 of 12






From:                  Stuart Kirkpatrick
Sent:                  Monday, June 8, 2020 12:13 PM
To:                    kathipugh@gmail.com
Subject:               Notice of Settlement- Lashbrook v. City of San Jose
Attachments:           Notice of Proposed Settlement.pdf

FilingDate:            6/8/2020 12:38:00 PM


Dear Kathi Pugh:

Attached please find a pdf Notice of Settlement for the disability rights class action case Lashbrook v. City of San
Jose. As further explained in the Notice, the settlement addresses the remediation of all missing and non-compliant
curb ramps in the City of San Jose by 2038. The judge in this case ordered plaintiffs’ counsel to distribute this
Notice to several specific disability rights organizations to ensure that persons with mobility disabilities are aware of
the settlement. Please distribute this notice to your clients and community in whatever manner you deem most
appropriate and likely to reach them given California’s current shelter-in-place order. For additional information,
please visit https://gbdhlegal.com/cases/lashbrook-v-city-of-san-jose/. If you have any questions, please do not
hesitate to contact me at 510-287-4328 or skirkpatrick@gbdhlegal.com.

Please briefly confirm receipt of this email and the pdf attachment.

Sincerely,

Stuart Kirkpatrick
(pronouns: he/him)
Paralegal

Goldstein, Borgen, Dardarian & Ho
300 Lakeside Drive, Suite 1000
Oakland, CA 94612
(510) 763-9800




                                                              1
           Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 8 of 12



           NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION LAWSUIT

ATTENTION: ALL PERSONS WITH A MOBILITY DISABILITY: If you have used, or
attempted to use, pedestrian rights-of-way in the City of San Jose and have encountered corners
on sidewalks or other pedestrian walkways that were missing curb ramps, or curb ramps that were
damaged, in need of repair, or otherwise in a condition not suitable or sufficient for use (“Non-
Compliant Curb Ramps”), you may be a member of the proposed Settlement Class affected by this
lawsuit. This is a court-authorized notice.

A “Mobility Disability” means any impairment or medical condition which limits a person’s ability
to walk, ambulate, maneuver around objects, or ascend or descend steps or slopes. A person with
a Mobility Disability may or may not use a wheelchair, scooter, electric personal assisted mobility
device, crutches, walker, cane, brace, orthopedic device, or similar equipment or device to assist
their navigation along a pedestrian walkway, or may be semi-ambulatory.


              PLEASE READ THIS NOTICE CAREFULLY. YOUR RIGHTS MAY
                 BE AFFECTED BY LEGAL PROCEEDINGS IN THIS CASE.

                                    NOTICE OF CLASS ACTION

The purpose of this notice is to inform you of a proposed settlement in a pending class action lawsuit
brought on behalf of persons with Mobility Disabilities against the City of San Jose. The proposed
class action settlement is set out in a document called a “proposed Consent Decree”. The proposed
Consent Decree, which must be approved by the United States District Court before it goes into
effect, was reached in the case entitled Lashbrook v. City of San Jose, Case No. 5:20-cv-01236-NC,
pending in the United States District Court for the Northern District of California.

                                       BASIC INFORMATION

This lawsuit alleges that the City of San Jose (“City”) violated federal and state disability access laws
by allegedly failing to ensure that its pedestrian right of way contains curb ramps that are necessary
to ensure that the pedestrian right of way is accessible to individuals with Mobility Disabilities. The
City denies these allegations and disputes that it has any liability or committed any wrongdoing.

This is a class action. In a class action, one or more people or organizations, called Class
Representatives (in this case Artie Lashbrook [“Plaintiff”]), sued on behalf of people who have
similar legal claims. Plaintiff is a Class Member. One court resolves the issues for all Class
Members. United States District Judge Nathanael M. Cousins is in charge of this class action.

The Court did not decide in favor of either Plaintiff or the City in this case. Instead, both sides agreed
to a settlement. That way, they avoid the cost, delay, and uncertainty of a trial, and settlement benefits
go to the Class Members. The Class Representative and Class Counsel (the attorneys appointed by
the Court to represent the Class) think the proposed settlement is in the best interests of the Class
Members, taking into account the benefits of the settlement, the risks of continued litigation, and the
delay in obtaining relief for the Class if the litigation continues.




                                                    1
777812.9
           Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 9 of 12



                                   THE SETTLEMENT CLASS

The Settlement Class includes all persons (including residents of and/or visitors to the City of San
Jose) with any Mobility Disability, who, at any time prior to court judgment granting final approval to
the settlement have been denied full and equal access to the City’s pedestrian right of way due to the
lack of a curb ramp or a curb ramp that was damaged, in need of repair, or otherwise in a condition not
suitable or sufficient for use.

                    SUMMARY OF THE PROPOSED CONSENT DECREE

The following is a summary of certain provisions of the proposed Consent Decree. The
Consent Decree is available as set forth in the “Further Information” section below.

The proposed Consent Decree requires the City of San Jose to make widespread accessibility
improvements by constructing and remediating 27,621 Non-Compliant Curb Ramps, by the end of
2038.

The proposed Consent Decree requires the City to construct or remediate an average of 1,944 high
priority curb ramps per year between the date that the settlement goes into effect and 2030, and an
average of 807 low priority curb ramps per year for the years 2031 to 2038. To meet these
construction deadlines, the City must appropriate $13,000,000 each fiscal year from the Effective
Date of the settlement through 2030. Thereafter, the City must appropriate a minimum of ten (10)
percent of the City’s pavement budget toward the construction and remediation of curb ramps
until the City fulfills its obligations under the proposed Consent Decree.

The City will create a Transition Plan that will include a schedule for constructing and remediating
curb ramps consistent with the results of a comprehensive survey of the accessibility of its
pedestrian right of way to people with Mobility Disabilities that the City conducted as part of the
settlement negotiations that resulted in the proposed Consent Decree. The Transition Plan will also
select priority locations for curb ramp construction and remediation as required by the ADA.

The proposed Consent Decree also commits the City to continue to maintain a system through
which people with Mobility Disabilities may submit requests for construction of accessible curb
ramps and remediation of inaccessible curb ramps. The City will use its best efforts to remediate
or construct each requested accessible curb ramp within 120 days of the request, except in very
limited circumstances.

The proposed Consent Decree also includes provisions for the Class Representative and Class
Counsel (identified below) to monitor the City’s compliance with the terms of the settlement and
requires the City to issue annual reports documenting the construction and remediation of curb
ramps under the proposed Consent Decree.

                                      RELEASE OF CLAIMS

The proposed Consent Decree resolves and releases through the end of the Term of the proposed
Consent Decree, all claims for injunctive, declaratory, or other non-monetary relief that were
brought, could have been brought, or could be brought in the future relating to or arising from any
of the City’s alleged actions, omissions, incidents, or conduct related to the installation,
remediation, repair, or maintenance of curb ramps in the City’s pedestrian rights-of-way. The
                                                2
777812.9
           Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 10 of 12



proposed Consent Decree does not provide for any monetary relief to the Settlement Class, and it
does not release any monetary claims that Settlement Class members may have. The releases do
not apply to components of the City’s sidewalk system other than curb ramps.

                           PAYMENTS TO CLASS REPRESENTATIVE

Class Counsel will request that Plaintiff and Class Representative Artie Lashbrook receive a
$5,000 service award, paid by the City, in recognition of the services he rendered to the Settlement
Class. Plaintiff Lashbrook will also receive a damages payment of $50,000 in exchange for a
release of his individual monetary claims, including actual and statutory damages claims, related
to the physical and emotional injuries he suffered as a result of his personal encounters with Non-
Compliant Curb Ramps in the City’s pedestrian right of way. Both payments must be approved
by the Court.


                REASONABLE ATTORNEYS' FEES, COSTS AND EXPENSES

The settlement class is represented by Goldstein, Borgen, Dardarian & Ho and the Civil Rights
Education and Enforcement Center (collectively referred to as “Class Counsel”). The City will pay
Class Counsel their reasonable attorneys’ fees, expenses, and costs of $734,627.50 subject to the
approval by the Court. Class Counsel shall also be entitled to reasonable attorneys’ fees and costs for
monitoring the City’s compliance with the settlement as set forth in the proposed Consent Decree.
Plaintiff’s fees, expenses, and costs for monitoring will be capped at $75,000 for the years 2020
through 2022, and capped at $50,000 per year for the years 2023 through the expiration of the Term
of the proposed Consent Decree. Notwithstanding the fee provisions of the proposed Consent Decree,
all fees awarded to Class Counsel are subject to approval by the Court.

                                   FAIRNESS OF SETTLEMENT

The Class Representative and Class Counsel have concluded that the terms and conditions of the
proposed Consent Decree are fair, reasonable, adequate, and in the best interests of the Settlement
Class. In reaching this conclusion, the Class Representative and Class Counsel have considered the
benefits of the settlement, the possible outcomes of litigation of these issues, the expense and length
of litigation, and actual and possible appeals.

                   THE COURT'S FINAL APPROVAL/FAIRNESS HEARING

The Court has preliminarily approved the proposed Consent Decree, and has scheduled a “Final
Approval” or “Fairness” hearing for September 2, 2020 at 1:00 PM at 280 South 1st Street, San
Jose, California 95113, Courtroom 5, to decide whether the proposed settlement is fair, reasonable,
and adequate, and should be finally approved. Although you are not required to attend, as a Settlement
Class Member, you have the right to attend and be heard at this hearing, as specified in the next section
below. At the hearing, the Court will consider any objections to the settlement. Judge Cousins
will listen to people who have asked to speak at the hearing. After the hearing, the Court will
decide whether to approve the settlement. The Court will also evaluate the agreed upon amount
to award Class Counsel as reasonable attorneys’ fees, costs and litigation expenses. We do not
know how long this decision will take.


                                                     3
777812.9
           Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 11 of 12



This hearing date is subject to change without further notice. If you wish to be informed of any
changes to the schedule, please notify Class Counsel at the addresses listed in the next section
below. You may also check www.gbdhlegal.com/cases/lashbrook-v-city-of-san-jose or the
public court records on file in this action at https://www.pacer.gov/ for any updates.

                               OBJECTIONS TO THE SETTLEMENT

If you do not want the proposed Consent Decree to be approved, you can ask the Court to deny
approval by filing an objection. You cannot ask the Court to order a different settlement or change
the settlement; the Court can only approve or reject the settlement. If the Court denies approval, the
Settlement Class will not get the curb ramp installation and remediation work set out in the proposed
Consent Decree, and the lawsuit will continue. If that is what you want to happen, you must object.

Any objection to the proposed Consent Decree must be in writing. If you file a timely written
objection, you may, but are not required to, appear at the Final Approval Hearing, either in person or
through your own attorney. If you appear through your own attorney, you are responsible for hiring
and paying that attorney.

All written objections and supporting papers must (a) clearly identify the case name and number
(Lashbrook v. City of San Jose, Case No. 5:20-cv-01236-NC), (b) be submitted to the Court either by
mailing them to the Class Action Clerk, United States District Court for the Northern District of
California, 280 South 1st Street, San Jose, California 95113, or by filing them in person at any location
of the United States District Court for the Northern District of California, and (c) be filed or
postmarked on or before August 14, 2020.

If you submit an objection, it should include the following information: (a) your name, address,
and, if available, your telephone number and e-mail address; (b) if you are being represented by
counsel, the name, address, telephone number and e-mail address of your attorney; (c) a statement
identifying the specific grounds for your objections; and (d) a statement of whether your objection
applies only to you, to a specific subset of the class, or to the entire class.

All objections must be submitted or postmarked on or before August 14, 2020.

All objections should also be sent to Class Counsel at the following address:

    Linda M. Dardarian
    Goldstein, Borgen, Dardarian & Ho
    300 Lakeside Drive, Suite 1000
    Oakland, CA 94612

You may, but are not required to, appear at the Final Approval Hearing scheduled for September
2, 2020 at 1:00 PM at 280 South 1st Street, San Jose, California 95113, Courtroom 5, to have your
objection heard by the Court.

 Any Class Member who does not object at or before the Final Approval Hearing will be
deemed to have approved the settlement and to have waived such objections and shall not
       be able to make any objections (by appeal or otherwise) to the settlement.

                                                    4
777812.9
           Case 5:20-cv-01236-NC Document 22-4 Filed 08/28/20 Page 12 of 12



             IF YOU DO NOT OPPOSE THIS SETTLEMENT, YOU NEED NOT
                     APPEAR OR FILE ANYTHING IN WRITING.

                                           BINDING EFFECT

The proposed Consent Decree, if given final approval by the Court, will bind all members of the
Settlement Class. This will bar any person who is a member of the Settlement Class from prosecuting
or maintaining any claim or action released under the terms of the proposed Consent Decree.

                                      FURTHER INFORMATION

This notice summarizes the proposed Consent Decree. For the precise and full terms and
conditions of the settlement, please see the proposed Consent Decree available at
www.gbdhlegal.com/cases/lashbrook-v-city-of-san-jose, by contacting Class Counsel at the
addresses and phone numbers below, or by accessing the Court docket on this case through the
Court’s Public Access to Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by
visiting the office of the Clerk of the Court for the United States District Court for the Northern District
of California, 280 South 1st Street, San Jose, California 95113, between 9:00 a.m. and 4:00 p.m.,
Monday through Friday, excluding Court holidays.

You can also obtain more detailed information about the settlement or a copy of the proposed
Consent Decree from Class Counsel at any of the following addresses:

Linda M. Dardarian
Goldstein, Borgen, Dardarian & Ho
300 Lakeside Drive, Suite 1000
Oakland, CA 94612
(510) 763-9800
www.gbdhlegal.com

Timothy P. Fox
Civil Rights Education and Enforcement Center
1245 E. Colfax Avenue, Suite 400
Denver, CO 80218
(303) 757-7901
www.creeclaw.org

Class Members may also contact Class Counsel at the following toll-free number, 1-800-538-
1467, to obtain further information about the settlement or settlement documents.

Please do not telephone the Court or the Court Clerk’s Office to inquire about this settlement.

To obtain copies of this Notice or the proposed Consent Decree in alternative accessible
formats, please contact Class Counsel listed above.




                                                     5
777812.9
